EXHIBIT 10.7

 

THE ALLSTATE CORPORATION

 

DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

AMENDED AND RESTATED AS OF SEPTEMBER 15, 2008

 

 

I.                                        Purpose.

 

The purpose of this Plan is to offer non-employee members of the Board of
Directors of the Company the opportunity to defer receipt of cash compensation
to which they would otherwise be entitled for services rendered as directors of
the Company, as an incentive to their continued participation as such
directors.  The Plan was amended and restated as of September 15, 2008, to bring
the Plan into documentary compliance with Section 409A.  The changes made to the
Plan’s provisions pursuant to the amendment and restatement apply only to
Non-Grandfathered Amounts.  Grandfathered Amounts remain subject to the
provisions of the Plan as in effect prior to the effective date of the amendment
and restatement, it being expressly intended that such Grandfathered Accounts
remain exempt from the requirements of Section 409A.  For ease of reference, the
provisions of the Plan applicable to Grandfathered Accounts as well as the
provisions of the Plan applicable to Non-Grandfathered Accounts are reflected in
this document.

 

II.                                   Definitions.

 

A.                                   “Account” and “Accounts” shall have the
meanings given to those terms in Section IV.

 

B.                                     “Beneficiary” shall mean the person or
persons designated from time to time in writing by a Participant to receive
payments under the Plan after the death of such Participant, or, in the absence
of any such designation or in the event that such designated person or persons
shall predecease such Participant, his estate.

 

C.                                     “Code” shall mean the Internal Revenue
Code of 1986, as amended.

 

D.                                    “Committee” shall mean the Nominating and
Governance Committee of the Board of Directors of the Company.

 

E.                                      “Common Share Unit” shall mean a
Deferred Amount which is converted into a unit or fraction of a unit for
purposes of the Plan by dividing a dollar amount by the Fair Market Value of one
share of the Company’s Common Stock.

 

F.                                      “Common Stock” shall mean the Common
Stock, par value $.01 per share, of the Company.

 

1

--------------------------------------------------------------------------------


 

G.                                     “Company” shall mean The Allstate
Corporation.

 

H.                                    “Compensation” shall mean cash payments
which the Participant would otherwise receive from the Company for services
rendered as a Non-Employee Director, including retainer fees and meeting fees.

 

I.                                         “Deferred Amount” shall mean an
amount of Compensation deferred under the Plan and carried during the deferral
period in any Account provided for in the Plan.

 

J.                                        “Disability” shall mean, with respect
to a Participant’s Non-Grandfathered Account, the Participant’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.  With respect to a Participant’s Grandfathered Account, the term
“Disability” shall have the same meaning such term had under the Plan as of
December 31, 2004.

 

K.                                    “Distribution Date” shall mean the date
amounts reflected in a Participant’s Account are distributed (if the Participant
has elected a lump sum) or commence (if the Participant has elected
installments).

 

L.                                      “Dividend Equivalent” shall mean an
amount equal to the cash dividend paid on one share of the Company’s Common
Stock credited to an Account for each Common Share Unit credited to such
Account.

 

M.                                 “Fair Market Value” shall mean the price at
which a share of the Stock was last sold in the principal United States market
for the Stock as of the date for which fair market value is being determined.

 

N.                                    “Grandfathered Account” shall mean an
Account maintained on the Company’s books to accurately reflect the balance of
the Participant’s Grandfathered Amounts.

 

O.                                    “Grandfathered Amounts” shall mean amounts
under the Plan that are not subject to Section 409A, which shall include amounts
deferred under the Plan before January 1, 2005 (as adjusted for earnings and
losses pursuant to Article IV of the Plan), provided that the Plan is not
materially modified with respect to such amounts after October 3, 2004, as
determined under Treasury Regulations Section 1.409A-6(a).

 

P.                                      “Non-Employee Director” shall mean any
member of the Board of Directors of the Company who is not an officer or
employee of the Company or any of its Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

Q.                                    “Non-Grandfathered Account” shall mean an
Account maintained on the Company’s books to accurately reflect the balance of
the Participant’s Non-Grandfathered Amounts.

 

R.                                     “Non-Grandfathered Amounts” shall mean
amounts under the Plan that are subject to Section 409A, which shall include
amounts deferred under the Plan on or after January 1, 2005 (as adjusted for
earnings and losses pursuant to Article IV of the Plan) and amounts deferred
under the Plan prior to January 1, 2005, to the extent the Plan is materially
modified with respect to such amounts after October 3, 2004, as determined under
Treasury Regulations Section 1.409A-6(a).

 

S.                                      “Notice of Election” shall mean a notice
in writing signed by a Non-Employee Director which specifies the type and amount
of Compensation to be deferred (or to be discontinued from deferral), the
Account or Accounts to which any Deferred Amount is to be credited, the date and
manner of distribution of any Deferred Amount and such other information as may
be requested by the Company.

 

T.                                     “Participant” shall mean any Non-Employee
Director who elects to defer any amount of Compensation under the Plan.

 

U.                                    “Plan” shall mean The Allstate Corporation
Amended and Restated Deferred Compensation Plan for Non-Employee Directors, as
it may be amended from time to time.

 

V.                                     “S&P 500 Index” shall mean the Standard &
Poor’s 500 Composite Stock Price Index.

 

W.                                “Section 409A” shall mean Section 409A of the
Code, related regulations and other applicable guidance promulgated with respect
thereto.

 

X.                                    “Secretary” shall mean the duly elected
Secretary of the Company.

 

Y.                                     “Sub-Accounts” shall have the meaning
given to that term in Section IV.

 

Z.                                     “Subsequent Election Form” shall mean the
form described in Section V.C pursuant to which a Participant may elect to delay
the Distribution Date and/or change the form of payment of an amount under the
Plan.

 

AA.                         “Subsidiary” means any partnership, corporation,
association, limited liability company, joint stock company, trust, joint
venture, unincorporated organization or other business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at

 

3

--------------------------------------------------------------------------------


 

the time owned or controlled, directly or indirectly, by the Company or one or
more of the other Subsidiaries of the Company or a combination thereof, or
(ii) if a partnership, association, limited liability company, joint stock
company, trust, joint venture, unincorporated organization or other business
entity, a majority of the partnership or other similar equity ownership interest
thereof is at the time owned or controlled, directly or indirectly, by the
Company or one or more Subsidiaries of the Company or a combination thereof. 
For purposes hereof, the Company or a Subsidiary shall be deemed to have a
majority ownership interest in a partnership, association, limited liability
company, joint stock company, trust, joint venture, unincorporated organization
or other business entity if the Company or such Subsidiary shall be allocated a
majority of partnership, association, limited liability company, joint stock
company, trust, joint venture, unincorporated organization or other business
entity gains or losses or shall be or control the managing director, the
trustee, the manager or the general partner of such partnership, association,
limited liability company, joint stock company, trust, joint venture,
unincorporated organization or other business entity.

 

BB.                             “Unforeseeable Emergency” shall mean (i) with
respect to Participant’s Non-Grandfathered Account, a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in Section 152 of the Code, without regard to Sections
152(b)(1), 152(b)(2) and 152(d)(1)(B) of the Code); loss of the Participant’s
property due to casualty; or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant; but shall not include any of the foregoing to the extent such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not cause severe financial
hardship), or by cessation of deferrals under the Plan and (ii) with respect to
a Participant’s Grandfathered Account, an emergency or unexpected situation in
the Participant’s financial affairs including, but not limited to, illness or
accident involving the Participant or his/her dependents which, in the opinion
of the Committee, presents a severe economic difficulty to the Participant, due
to which a distribution of the balance of such Grandfathered Account is
appropriate.

 

4

--------------------------------------------------------------------------------


 

III.                             Election to Defer Compensation.

 

Each Non-Employee Director may elect to defer the payment of all or any part of
his or her Compensation into a specified Account by executing and delivering to
the Secretary a Notice of Election.  Subject to the next sentence, an election
to defer payment of Compensation shall continue in effect with respect to all
future Compensation until revoked or revised by the execution and delivery to
the Secretary of a subsequent Notice of Election.  Except as otherwise provided
in Section V.D (relating to a Participant’s Grandfathered Account), any such
revocation or revision of a Notice of Election shall apply only with respect to
Compensation to be earned in calendar years following the calendar year in which
the revocation or revision is filed.  Except as otherwise provided in
Section V.D (relating to a Participant’s Grandfathered Account), each Notice of
Election (whether initial or subsequent) shall be effective with respect to
Compensation only if submitted no later than the December 31st (or such earlier
date as the Committee may prescribe from time to time) of the calendar year
immediately preceding the calendar year in which such Compensation is earned;
provided that, to the extent permitted by Section 409A of the Code, in the first
calendar year in which a Participant becomes eligible to participate in the
Plan, the Committee may allow the Participant to submit a Notice of Election
within 30 days after the date the Participant first becomes eligible to
participate in the Plan, with respect to Compensation payable for services to be
performed after the election.

 

IV.                              Treatment of Deferred Amounts.

 

The Company shall establish on its books the necessary accounts (individually an
“Account” and collectively “Accounts”) to accurately reflect the Company’s
liability to each Participant.  Separate Accounts shall be established with
respect to Grandfathered Amounts and Non-Grandfathered Amounts.  With respect to
Non-Grandfathered Accounts, a separate Account shall be established within each
such Account for each different Distribution Date and/or form of payment elected
by a Participant.  Each Account shall be credited or debited, as applicable, to
reflect Deferred Amounts, Dividend Equivalents, interest, returns, and
distributions.  Within each Account, the Company may establish investment
sub-accounts (the “Sub-Accounts”) to accurately reflect, within each Account,
the Company’s liability to the Participant based on the Participant’s election
to have amounts within the Account deemed invested in one or more of the
following investment options:

 

A.                                   Sub-Account #1 - Interest-Bearing
Sub-Account.  Compensation deferred into an Interest-Bearing Sub-Account shall
be credited to the Sub-Account on the same date when it would otherwise be
payable to the Participant.  Deferred Amounts carried in this Sub-Account shall
earn interest from the date of credit to the date of payment.  On the last day
of each calendar month, interest at a rate equal to one-twelfth of the per annum
interest rate as reported for Dealer Commercial Paper - 90 day in The Wall
Street Journal for the first business day of such month shall be

 

5

--------------------------------------------------------------------------------


 

credited to the amounts previously accrued in the Sub-Account for the period
from and including the first day of such month to and including the last day of
such month.

 

B.                                     Sub-Account #2 - Common Share Unit
Sub-Account.  Compensation deferred into a Common Share Unit Sub-Account shall
be credited to the Sub-Account on the same date when it would otherwise by
payable to the Participant.  Such Deferred Amounts shall be converted into a
number of Common Share Units on the date credited to the Sub-Account by dividing
the Deferred Amount by the Fair Market Value on such date.  If Common Share
Units exist in a Participant’s Sub-Account on a dividend record date for the
Company’s common shares, Dividend Equivalents shall be credited to the
Participant’s Sub-Account on the related dividend payment date, and shall be
converted on such date into the number of Common Share Units which could be
purchased with the amount of Dividend Equivalents so credited.

 

In the event of any change in the Company’s common shares outstanding, by reason
of any stock split or dividend, recapitalization, merger, consolidation,
combination or exchange of stock or similar corporate change, the Secretary
shall make such equitable adjustments, if any, by reason of any such change,
deemed appropriate in the number of Common Share Units credited to each
Participant’s Sub-Account.  No Common Stock shall be issued or issuable at any
time in connection with any Common Share Unit Sub-Account.

 

C.                                     Sub-Account #3 - S&P 500 Index
Sub-Account.  Compensation deferred into the S&P 500 Index Sub-Account shall be
credited to the Sub-Account on the same date when it would otherwise by payable
to the Participant.  On the last day in each calendar month the amounts in the
Participant’s Sub-Account shall be adjusted by a percentage factor based on the
total return (including dividends) of the S&P 500 Index from the date the
amounts were credited to the Sub-Account for amounts credited during such month
or from the last day of the preceding month for amounts in the Sub-Account on
such day.  Similar adjustments shall also be made on any date the Sub-Account is
debited by reason of any transfer of an amount to another Sub-Account or
distribution to the Participant.  In the event that the S&P 500 Index is not
published for any date referred to above, the S&P 500 Index for the closest day
preceding such date for which such Index is published shall be used.

 

D.                                    Sub-Account #4 - Money Market
Sub-Account.  Compensation deferred into a Money Market Sub-Account shall be
credited to the Sub-Account on the same date when it would otherwise be payable
to the Participant.  Deferred Amounts credited to the Sub-Account shall earn
additional amounts which will be credited to the Sub-Account on the last day of
each calendar month based upon the average yield on the Morgan Stanley Liquid
Asset Fund, Inc. for such month, pro rata for

 

6

--------------------------------------------------------------------------------


 

the portion of such month when such Deferred Amounts were carried in the
Sub-Account.

 

E.                                     Transfers Between Accounts.  Transfers
between Sub-Accounts within an Account may be made at any time requested by the
Participant upon application to the Secretary.

 

V.                                    Distribution.

 

A.                                   Subject to Sections V.D, V.E and V.F,
amounts reflected in a Participant’s Non-Grandfathered Account(s) shall be
distributed (if a lump sum) or commence (if installments), as the case may be,
as of the Distribution Date specified in the Participant’s Notice of Election
form and/or Subsequent Election Form then in effect with respect to such
Account(s).

 

B.                                     Subject to Sections V.D, V.E and V.F,
payment of the amount in each Account shall be either in the form of a lump sum
or in annual installments over a period of years not to exceed ten (10) years as
selected by the Participant in the applicable Notice of Election form or, with
respect to Non-Grandfathered Accounts, a Subsequent Election Form.  The amount
of any installment payment shall be determined by multiplying the amount to
which the Participant would be entitled as a lump sum (which amount includes
earnings credited thereon) on the installment date by a fraction, the numerator
of which is one and the denominator of which is the number of remaining unpaid
installments.

 

C.                                     In accordance with such procedures as the
Committee may prescribe from time to time, Participants may elect to delay the
Distribution Date or change the form of payment of amounts reflected in a
Non-Grandfathered Account by submitting a Subsequent Election Form, subject to
the following limitations:

 

1.                                       Such Subsequent Election Form must be
filed by the Participant with the Secretary at least 12 months prior to the
Distribution Date then in effect with respect to such Non-Grandfathered Account
(or by such earlier date as the Committee may prescribe from time to time) and
such Subsequent Election Form will not become effective until at least 12 months
after the date on which the election is made; and

 

2.                                       The new Distribution Date shall be a
date that is not less than five (5) years from the Distribution Date then in
effect with respect to amounts in the Participant’s Non-Grandfathered Account to
which the Subsequent Election Form relates.

 

For avoidance of doubt, to the extent a Participant elects to change the form of
payment of a Non-Grandfathered Account from installments to a lump sum,
Section V.C.2 requires that the new Distribution Date upon which such lump sum

 

7

--------------------------------------------------------------------------------


 

will be distributed may not be less than five (5) years from the date the first
installment would have occurred absent the filing of the Subsequent Election
Form.

 

A Participant may elect to delay the Distribution Date or change the form of
payment of amounts reflected in a Non-Grandfathered Account pursuant to this
Section V.C more than once, provided all such elections comply with the
provisions of this Section V.C.

 

It is the Company’s intent that the provisions of this Section V.C comply with
the subsequent election provisions in Code Section 409A(a)(4)(C), related
regulations and other applicable guidance, and this Section V.C shall be
interpreted accordingly.  The Committee may impose additional restrictions or
conditions on a Participant’s ability to elect a delayed Distribution Date or to
change a form of payment pursuant to this Section V.C.  The Participant may
revoke or change his or her election pursuant to this Section V.C at any time
prior to the deadline for making such election, subject to such restrictions as
the Committee may prescribe from time to time.  Any such revocation or change
shall be made in a form and manner determined by the Committee.

 

D.                                    Notwithstanding anything herein to the
contrary, distribution of Grandfathered Accounts shall commence as of the
Distribution Date specified by the Participant in said Participant’s applicable
Notice of Election form.  Any such Distribution Date shall be no later than one
year after the Participant’s termination from the Board of Directors of the
Company.  The Participant may revise the terms of distribution of the
Participant’s Grandfathered Account by submitting a revised Notice of Election,
provided that (i) the revised Notice of Election form shall be filed by the
Participant with the Secretary not later than twelve months prior to the
Participant’s normal retirement date from the Board of Directors of the Company,
and (ii) in any event, distribution of the Participant’s Grandfathered Account
shall not commence earlier than twelve months after the Participant’s revised
Notice of Election form is filed with the Secretary.

 

E.                                      Notwithstanding a Participant’s election
to receive amounts at another time or in another form, in the event of the
Participant’s death or Disability prior to the Distribution Date or after annual
installments to the Participant have commenced but before full distribution has
been made, the then remaining balance in each of the Participant’s Accounts
shall be paid in a lump-sum, in the event of a Disability to the Participant or
the Participant’s lawful guardian, and in the event of the Participant’s death,
to the Beneficiary or contingent Beneficiary designated in the Notice of
Election form, or to the estate of the deceased Participant if there is no
surviving Beneficiary or contingent Beneficiary.  In either such event the lump
sum payment shall be valued as of the first day of the month following the
Participant’s date of death or determination of Disability.  Payment of amounts
in a Participant’s Non-Grandfathered Account upon death or Disability shall be
paid

 

8

--------------------------------------------------------------------------------


 

within 90 days following the date of the Participant’s death or Disability;
provided that neither the Participant nor any other recipient of any amounts
payable from the Non-Grandfathered Account shall have the right to designate the
taxable year of such payment.  A Participant may change the Beneficiary or
contingent Beneficiary from time to time by filing with the Secretary a written
notice of such change; provided, however, that no such notice of change of
Beneficiary shall be effective unless it had been received by the Secretary
prior to the date of the Participant’s death.

 

F.                                      Upon demonstration of an Unforeseeable
Emergency by a Participant to the Committee, (i) distribution of a Participant’s
Non-Grandfathered Account (or a portion thereof), or the remaining balance of
any unpaid installments (or a portion thereof), as the case may be, may be made
in a lump sum to the extent reasonably necessary to satisfy the Unforeseeable
Emergency and (ii) distribution of a Participant’s Grandfathered Account, or the
remaining balance of any unpaid installments, as the case may be, may be made in
a lump sum.

 

G.                                     Notwithstanding anything in the Plan to
the contrary, if it is not possible to make a payment to a Participant from a
Non-Grandfathered Account on the date specified, payment shall be made as soon
as practicable thereafter, but in all events no later than sixty (60) days
thereafter, provided that neither the Participant nor any Beneficiary may elect,
directly or indirectly, when within such period payment shall be made.

 

VI.                                Miscellaneous.

 

A.                                   The Board of Directors of the Company may
amend or terminate the Plan at any time; however, any amendment or termination
of the Plan shall not affect the rights of Participants or Beneficiaries to
payment, in accordance with Section V of the Plan, of amounts credited to
Participants’ Accounts at the time of such amendment or termination.  The Board
of Directors of the Company and the Secretary may in their discretion prescribe
such provisions and interpretations of the Plan as they shall deem necessary or
advisable.  Expenses of the Plan shall be borne by the Company and its
Subsidiaries.

 

B.                                     The Plan does not create a trust in favor
of a Participant, a Participant’s designated Beneficiary or Beneficiaries, or
any other person claiming on a Participant’s behalf, and the obligation of the
Company is solely a contractual obligation to make payments due hereunder.  In
this regard, the balance in any Account shall be considered a liability of the
Company and a Participant’s right thereto shall be the same as any unsecured
general creditor of the Company.  Neither a Participant nor any other person
shall acquire any right, title, or interest in or to any amount outstanding to a
Participant’s credit under the Plan other than the actual payment of such
portions thereof in accordance with the terms of the Plan.

 

9

--------------------------------------------------------------------------------


 

C.                                     No right or benefit under or interest in
the Plan shall be transferable by a Participant, other than by will or the laws
of descent and distribution or to a revocable inter vivos trust in which such
participant is sole settlor, trustee and beneficiary.

 

D.                                    Construction of the Plan shall be governed
by the laws of Delaware.

 

E.                                      The terms of the Plan shall be binding
upon the heirs, executors, administrators, personal representatives, successors
and assigns of all parties in interest.

 

F.                                      The headings have been inserted for
convenience only and shall not affect the meaning or interpretation of the Plan.

 

G.                                     Any amount payable to or for the benefit
of a minor, an incompetent person or other person incapable of receipting
therefor shall be deemed paid when paid to such person’s guardian or to the
party providing or reasonably appearing to provide for the care of such person,
and such payment shall fully discharge the Company and the Board of Directors
with respect thereto.

 

H.                                    Neither the Plan nor any action taken
hereunder shall be construed as giving any Non-Employee Director any right to be
retained in the service of the Company.

 

I.                                         With respect to Non-Grandfathered
Amounts, this Plan is intended to be a nonqualified deferred compensation plan
maintained in conformity with the requirements of Section 409A and shall be
interpreted accordingly.  To the extent there is any inconsistency between the
Plan terms applicable to Non-Grandfathered Amounts and the terms of any prior
Notice of Election or other document related to Non-Grandfathered Amounts, the
terms of the Plan applicable to Non-Grandfathered Amounts shall govern.  Without
limiting the foregoing, to the extent the payment of any Deferred Amounts in
Non-Grandfathered Accounts is contingent upon, or the timing or commencement of
such amounts is based upon, the Participant’s separation from service on the
Board of Directors of the Company, the Participant shall not be deemed to have
experienced such a separation from service until the Participant has had a
“separation from service,” as that term is used in Section 409A(a)(2)(A)(i) of
the Code and defined in related regulations and other applicable guidance.

 

10

--------------------------------------------------------------------------------